Citation Nr: 9931376	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  98-09 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel





INTRODUCTION

The veteran had active military service from December 1949 to 
November 1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision from the Fort 
Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO) in which the veteran was denied service 
connection for bilateral hearing loss for being not well 
grounded.  


FINDINGS OF FACT

1.  The medical evidence shows a currently disability of 
bilateral hearing loss.  

2.  There is no medical evidence of a nexus between the 
current disability of bilateral hearing loss and service; the 
claim for service connection for bilateral hearing loss is 
not plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.385 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The December 1949 enlistment examination report shows that 
the veteran's ears were normal, with hearing test results of 
15/15 in the right ear and 15/15 in the left ear.  The report 
does not show audiometric test results.  Service medical 
records show that the veteran was treated at various times 
while in service but they do not show treatment for hearing 
or ear problems.  The October 1953 discharge examination 
report stated that the veteran's ears were normal, with 
hearing test results of 15/15 in the right ear and 15/15 in 
the left ear.  The report does not show audiometric test 
results.  

After perfecting his appeal, the veteran underwent a VA 
examination in March 1998, and with the assistance of his 
representative, provided testimony at an August 1998 hearing.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992).  In Godfrey the Court provided the following 
guidance: "If evidence should sufficiently demonstrate a 
medical relationship between the veteran's in-service 
exposure to loud noise and his current disability, it would 
follow that the veteran incurred an injury in service; the 
requirements of section 1110 would be satisfied."  

Audiometric testing measures threshold hearing levels in 
decibels (dB) over a range of frequencies in Hertz (Hz); the 
threshold for normal hearing is from zero to 20 dB, a higher 
threshold indicates some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155 (1993).  Under the provisions of 38 
C.F.R. § 3.385 (1999), impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of frequencies of 500, 1,000, 2,000, 3,000 or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The medical evidence establishes that the veteran currently 
has a bilateral hearing loss disability under 38 C.F.R. 
§ 3.385.  The March 1998 audiological examination by a VA 
physician revealed pure tone thresholds, in decibels, as 
follows:



HERTZ




1000
2000
3000
4000
Average
RIGHT
50
55
70
60
59
LEFT
60
60
70
70
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The examiner stated that the audiometric results revealed a 
mild to moderately severe sensorineural hearing loss, 
bilaterally.  

Nonetheless, the veteran's claim is not well grounded because 
the record does not include an in-service diagnosis of 
hearing loss.  Although audiometric tests were not conducted, 
the December 1949 enlistment examination report and the 
October 1953 discharge examination report both show that the 
veteran's ears were normal, and service medical records do 
not include an in-service diagnosis of hearing loss or any 
record of in-service treatments for hearing problems.  
Moreover, the veteran told the March 1998 examiner that he 
first noticed the onset of hearing loss in 1989, over 35 
years after separation from service, although he also noted 
some decreased hearing in 1956-1957.   

The claim is also not well grounded because the record does 
not include a medical opinion linking the veteran's current 
disability to an in-service event.  The March 1998 examiner 
did not provide an opinion as to the etiology of the hearing 
loss.  

The August 1998 hearing testimony and B.A.C.'s written 
statement provide probative evidence that the veteran was 
exposed to loud noise during service.  The veteran testified 
that, while in service, he manned a 20 millimeter (mm) and a 
40 mm gun mount during gunnery practices and combat 
situations.  Transcript (August 1998), pages 1-2.  In 
addition, B.A.C. stated that he manned the 40 mm and 20 mm 
guns with the veteran during monthly firing practices, and 
there was constant noise from motors and generators on the 
ship.  Therefore, the veteran has presented probative 
evidence that he was exposed to loud noise during active 
service.  See Rhodes v. Brown, 4 Vet. App. 124, 126-127 
(1993); Cartright v. Derwinski, 2 Vet. App. 24, 25-26 (1991).  

In addition, the veteran testified that he wore earplugs 
because they were mandatory.  While on the 20 mm mount right 
next to the fire range, "they fired the fire range," which 
overran the stocks and blew the left ear plug into his inner 
ear.  The plug stayed in the inner ear for 4 days, and the 
veteran lost his hearing and suffered pain.  He went to the 
sick bay and part of the plug was removed.  Transcript 
(August 1998), pages 2-3.  However, service medical records 
do not show that the veteran was examined or treated for 
hearing problems or ear plug removal.  In any event, the 
veteran is a lay person and is not qualified to render a 
medical opinion as to diagnosis or causation of his 
disability.  Grottveit, 5 Vet. App. at 93 (Court held that 
lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (Court held that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and therefore well grounded, VA has the 
duty to advise the appellant of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  Such evidence must be identified with some degree of 
specificity, with an indication that the evidence exists and 
that it would well ground the claim.  See Carbino v. Gober, 
10 Vet. App. 507, 510 (1997).  

The Board considered the veteran's testimony that he took a 
test at the Federal Bureau of Investigation (FBI) in 1996 and 
was told that his left ear was bad.  Transcript (August 
1998), pages 3 and 5.  The records shows repeated requests 
from the veteran and the RO for a copy of the 1966 test but 
the FBI did not provide a copy for the claims folder.  The 
veteran reported to the March 1998 examiner that he first 
noticed the onset of the bilateral hearing loss in 1989-1990, 
and his November 1997 application listed no post-service 
treatments for bilateral hearing loss.  The veteran does not 
need the 1966 test to show a current disability of bilateral 
hearing loss, and he has not alleged that audiometric test 
results from the FBI would include a medical diagnosis 
linking bilateral hearing loss to an event in service.  In 
addition, the June 1998 appeal stated that the FBI exam 
occurred prior to 1958.  Therefore, the reference to the 1966 
FBI test is too attenuated to trigger the application of 38 
U.S.C.A. § 5103(a) because the veteran has not indicated that 
this would help to well ground his claim.  Carbino v. Gober, 
10 Vet. App. at 510.  

The veteran's appeal stated that he had hearing tests 1-2 
times annually since 1984 but the November 1997 application 
listed no post-service health care providers, and the veteran 
told the March 1998 examiner that he first noticed hearing 
loss in 1989.  In addition, the RO mailed letters to the 
veteran in October 1997 and October 1998 informing him that 
it was the veteran's responsibility to provide medical 
evidence.  Therefore, the reference to the 1-2 annual tests 
is too attenuated to trigger the application of 38 U.S.C.A. § 
5103(a).  

Where a veteran has failed to meet his burden of presenting a 
well-grounded claim, the VA is under no duty to assist him in 
the development of the claim.  38 U.S.C.A. § 5107(a).  



ORDER

The claim for service connection for bilateral hearing loss 
is denied as not well grounded.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

